Citation Nr: 0609571	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for glaucoma secondary 
to service-connected type II diabetes mellitus.  

2.  Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

Because the evidence must be further developed, this case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

To assess the severity of his right ear hearing loss in 
conjunction with the current appeal, the veteran was afforded 
two audiometric evaluations - in April 2002 and more 
recently in March 2004.  The data obtained was significantly 
different for the hearing in each of his ears.  In addition, 
the data on the more recent evaluation reflect considerably 
better hearing than that obtained in 2002.  Furthermore, 
during the pendency of the appeal, VA revised the criteria 
for evaluating unilateral hearing loss (meaning hearing loss 
is service connected in only one ear).  The differing 
audiometric data potentially impact the appropriate rating, 
inasmuch as the Board must consider both the old and the 
revised regulation, 38 C.F.R. § 3.383(a)(3).  Consequently, 
the veteran should be afforded another audiology evaluation 
to resolve the apparent inconsistency in the available 
medical data concerning the severity of his right ear hearing 
loss.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).



Also, the medical opinion concerning the issue relating to 
service connection for glaucoma that was provided in 
September and October 2002 did not comply with the RO's 
examination request.  First, the examiner did not indicate 
whether the veteran's claims file was reviewed.  Further, the 
request specifically asked that, if it was found that the 
service-connected condition was not the proximate cause of 
the non-service-connected disorder, the examiner must 
indicate whether the 
service-connected condition aggravated the non-service-
connected disorder, providing specific information concerning 
several aspects of the disorder, e.g., the baseline 
manifestations of the glaucoma prior to aggravation, 
increased manifestations that are due to the diabetes, and 
medical rationale for the opinion.  Unfortunately, although 
the examiner's report did contain an opinion that the 
veteran's glaucoma was not "related to" his diabetes 
mellitus, the opinion does not adequately address any of the 
remaining aspects regarding possible aggravation of the 
glaucoma by the service-connected diabetes mellitus.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  So additional 
medical comment is needed concerning this determinative 
issue.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Request that the veteran provide the 
names and addresses of all health care 
providers who have treated him for 
hearing loss and glaucoma since June 
2004.  With his authorization, request 
copies of the records of all treatment he 
identifies.  All records obtained should 
be associated with the other evidence in 
the claims file.



2.  Schedule the veteran for an 
ophthalmological examination.  The claims 
file must be made available to and 
reviewed by the examiner for the 
veteran's pertinent medical history.  In 
particular, the examiner should review 
the medical articles submitted by 
the veteran.  All diagnostic testing and 
evaluation must be completed.  The 
examiner's report should set forth in 
detail all pertinent symptoms, clinical 
findings, and diagnoses.  The examiner 
must indicate whether it is just as 
likely as not (i.e., 50 percent or 
greater probability) the veteran's 
glaucoma is attributable to his service-
connected diabetes mellitus.  If the 
examiner concludes the veteran's glaucoma 
was not directly caused by the diabetes 
mellitus, the examiner should also 
indicate whether it is just as likely as 
not the glaucoma was aggravated by the 
diabetes mellitus, i.e., whether the 
diabetes caused any permanent increase in 
the glaucoma.  If the examiner concludes 
the veteran's glaucoma was aggravated by 
his diabetes, the examiner should, to the 
extent possible, provide the following 
information:  

a.  describe the baseline 
manifestations of the glaucoma prior 
to aggravation by the diabetes 
mellitus, and

b.  describe the increased 
manifestations which, in the 
examiner's opinion, are due to the 
service-connected diabetes mellitus.  

The examiner should discuss the rationale 
of the opinion, in response to these 
questions.

3.  Also schedule the veteran for an 
audiometric evaluation.  The claims file 
must be made available to and reviewed by 
the examiner for the veteran's pertinent 
medical history.  The examiner's report 
should set forth in detail all current 
complaints and audiometric findings.  In 
particular, to the extent possible, the 
examiner should provide an opinion that 
resolves any inconsistency in the 
audiometric findings obtained on the 
current examination and the findings 
earlier obtained in April 2002 and March 
2004.

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If the claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

